*490MEMORANDUM **
Jose Luis Ochoa-Hernandez, and his wife, Aurelia Juarez Sosa, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order adopting and affirming an immigration judge’s decision denying their motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir.2002), and we deny the petition for review.
The agency did not abuse its discretion in denying petitioners’ motion to reopen for failure to establish that their son suffered a “serious illness” amounting to “exceptional circumstances” within the meaning of 8 U.S.C. §§ 1229a(b)(5)(C) and 1229a(e)(l). See Celis-Castellano, 298 F.3d at 892 (BIA did not abuse its discretion in concluding that petitioner’s evidence, consisting of a declaration and a medical form, failed to establish that his asthma attack amounted to “exceptional circumstances”). The doctor’s note submitted with the motion stated only that the child was seen for a “school physical.”
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.